Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present action is in response to the Amendment filed 05/06/2020 filed after the Final Action on 02/06/2020. In the Non-Final Rejection of 11/24/2021. In the Amendment of 02/24/2022 the Applicant Amends claims 1-12 and provides a Terminal Disclaimer with respect to US Pat. Nos. 10,779,207 and 10,285,097 which was approved on 02/24/2022. The Amendment of 02/24/2022 also amends claims 1-12, the claims, as amended, and the terminal disclaimer together overcome all outstanding rejections and place the claims in condition for allowance and overcomes all previously held rejections and objections. No new matter has been added through these amendments. 

Claim 1, as amended, and the terminal disclaimer noted above, overcome the previously held rejections with respect to claims 1-12. The limitation “a first cellular base station having a first coverage area; second cellular base station having a second coverage area; a user equipment (UE) in communication with the first base station; wherein an instruction is sent from a first cellular base station to the UE in an idle mode to adjust an existing cell reselection parameter at a UE to a high value, wherein the radio network is one or more of a Global System for Mobile Communications (GSM), Enhanced Data Rates for GSM Evolution (EDGE), Universal Mobile Telecommunications System (UMTS), CDMA2000, Long Term Evolution (LTE), Long Term Evolution Advanced (LTE-Advanced), or 5G gNodeB radio network; wherein  an instruction is sent to the UE to return the cell reselection parameter to its previous value, after a first predetermined interval; and wherein  a second instruction is sent to the UE in an idle mode to adjust the cell reselection parameter at the UE to the high value, after a second predetermined together with all the limitations of claim 1, distinguish the claims over the prior art made of record, when the added limitations are considered as whole with all the limitations of each the claims. Regarding claim 1, the prior art made of record does not teach the limitation “an instruction is sent from a first cellular base station to the UE in an idle mode to adjust an existing cell reselection parameter at a UE to a high value, wherein the radio network is one or more of a Global System for Mobile Communications (GSM), Enhanced Data Rates for GSM Evolution (EDGE), Universal Mobile Telecommunications System (UMTS), CDMA2000, Long Term Evolution (LTE), Long Term Evolution Advanced (LTE-Advanced), or 5G gNodeB radio network; wherein  an instruction is sent to the UE to return the cell reselection parameter to its previous value, after a first predetermined interval; and wherein  a second instruction is sent to the UE in an idle mode to adjust the cell reselection parameter at the UE to the high value, after a second predetermined periodic interval, causing the UE to reselect to a cell with superior signal even when the UE is under good coverage attached to the first cellular base station  and repeatedly raising the cell reselection parameter to a high value, in order to cause the UE to perform a neighboring cell search from idle mode and identity the second cellular base station to which to attach, thereby offloading the first cellular base station,” when the limitation is considered with all the limitations in the claims as a whole. The Examiner notes that all the limitations when 
The limitations noted above with respect to each independent claim are not fairly taught in any of the art made of record alone, or in any reasonable combination. Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claim 1, as the remaining pending claims (claims 2-12) depend from claim 1 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-12 are allowed. 
Terminal Disclaimer
The terminal disclaimer filed on 02/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. Nos. 10,779,207 and 10,285,097 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643